226 S.E.2d 509 (1976)
290 N.C. 551
Appeal of David E. BOSLEY from the Valuation Placed on Property by Pitt County for 1974.
Supreme Court of North Carolina.
July 14, 1976.
Gaylord, Singleton & McNally, for David E. Bosley.
Rufus L. Edmisten, Atty. Gen., Myron C. Banks, Asst. Atty. Gen., W. W. Speight, Pitt County Atty., for Pitt County Board of Equalization and Review and North Carolina Property Tax Commission.
Petition by David E. Bosley for discretionary review under GS 7A-31, N.C. App., 224 S.E.2d 686. Denied.